Citation Nr: 1805618	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

4.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 21, 1968, to September 12, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The claim for service connection for a psychiatric disorder was previously before the Board, most recently in August 2014 when it was remanded for additional development.  

Specific to the claim for service connection for a psychiatric disorder, the Veteran provided testimony at a personal hearing before a Veterans Law Judge in November 2010.  A transcript is of record.  The Veterans Law Judge who conducted the hearing is no longer available to participate in the appeal.  In a December 2017 letter to the Veteran, the Board explained that the Veterans Law Judge who presided over the Veteran's hearing was no longer available to participate in the appeal.  The Board offered the Veteran a hearing before a different Veterans Law Judge or otherwise, the case would be reassigned.  In a December 2017 response, the Veteran, through her representative, declined another hearing.  


Specific to the applications to reopen, the Veteran initially requested a hearing before the Board.  In July 2017, the Veteran withdrew the outstanding request for a Board hearing.

Additional evidence, notably private medical records, were submitted by the Veteran in September 2017.  The record indicates that the Veteran has waived consideration by the AOJ.  See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  See May 2014 VA treatment record (reporting receipt of social security disability).  Records in the possession of the SSA could be supportive of the Veteran's claims.  Thus, further development to obtain those records is in order.

Furthermore, the Board finds an addendum opinion is needed from the VA psychologist who provided the opinion in December 2016.  Specifically, the Board finds an opinion should be obtained to clarify whether the PTSD was present during service and, if so, whether it preexisted service and/or was aggravated by service.  Although such an opinion was previously requested, the Board finds it was not fully addressed by the psychologist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain all outstanding treatment records.

3.  Obtain an addendum opinion from the clinical psychologist who provided the opinion in December 2016.  The psychologist should report an opinion as to whether the Veteran's PTSD was present during service.  

If the psychologist determines the PTSD was present during service, the psychologist should provide an opinion as to whether the PTSD existed prior to service?   

If the psychologist determines the PTSD preexisted service, the psychologist should provide an opinion as to whether the PTSD did not undergo a permanent increase in severity during the Veteran's period of service.  

The examiner must provide the rationale for each opinion expressed.  If the psychologist is unable to provide any required opinion, the psychologist should explain why.  If the psychologist cannot provide an opinion without resorting to mere speculation, the psychologist shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychologist should identify the additional information that is needed. 

 If the psychologist is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

4.  Thereafter, readjudicate the Veteran's claims with consideration of all evidence associated with the record after the most recent adjudication by the AOJ.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




